      Case 3:17-cv-00007-GTS-ML Document 101-5 Filed 05/31/19 Page 1 of 9



                                                                   Page 1

 1       UNITED STATES DISTRICT COURT
 2       NORTHERN DISTRICT OF NEW YORK
 3       - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 4       DEBRA SPERO, as Natural Mother of V.S., an infant,
 5                                                Plaintiffs,
 6                  - vs -
 7       VESTAL CENTRAL SCHOOL DISTRICT BOARD OF EDUCATION; VESTAL
         CENTRAL SCHOOL DISTRICT; JEFFREY AHEARN, Superintendent
 8       of Schools; ALBERT A. PENNA, Interim Principal of Vestal
         High School; DEBORAH CADDICK and CLIFFORD KASSON, in
 9       their Individual and Official Capacities,
10                                                Defendants.
11       - - - - - - - - - - - - - - - - - - - - - - - - - - - -
12
13
                               Examination Before Trial of DEBRA
14
                         SPERO, held at The Law Firm of Frank W.
15
                         Miller, 6575 Kirkville Road, East Syracuse,
16
                         New York on March 6, 2019 before Catherine M.
17
                         Darche, Court Reporter and Notary Public in
18
                         and for the State of New York.
19
20
21
22
        Job No. CS3236399
23
24
25

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
      Case 3:17-cv-00007-GTS-ML Document 101-5 Filed 05/31/19 Page 2 of 9



                                                                 Page 11

 1              Q.    How long did you live there?
 2              A.    I lived there for two years.
 3              Q.    Where did you live before that?
 4              A.    In Binghamton.
 5              Q.    Do you remember the address?
 6              A.    Yes.
 7              Q.    What was it?
 8              A.    20 Grand Boulevard.
 9              Q.    How long did you live there?
10              A.    I lived there for almost ten years.
11              Q.    You have three children?
12              A.    I do.
13              Q.    All of them over the age of eighteen?
14              A.    Yes.
15              Q.    And those are Vincent, Brittany and Daniel?
16              A.    Daniel.
17              Q.    Your son, Vincent, attended Binghamton School
18       District prior to Vestal School District, correct?
19              A.    Yes.
20              Q.    How long did he attend school there at
21       Binghamton?
22              A.    He attended up to the eighth grade.
23              Q.    What grade did he start, kindergarten?
24              A.    Yeah.    Yes.
25              Q.    Was Vincent ever suspended while he was

                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
      Case 3:17-cv-00007-GTS-ML Document 101-5 Filed 05/31/19 Page 3 of 9



                                                                     Page 19

 1       sending a kid out, she thought a kid was smoking
 2       cigarettes or something in the class.                 She sent, she
 3       sent the kid to the office.           And as she was coming back
 4       in, she dropped the F bomb and Vincent heard her.                  So
 5       when he called her an F'ing racist, she sent him down to
 6       the office.
 7              Q.    And it was on the way to the office that you,
 8       he was on the way down to the office when you reached
 9       him on the phone?
10              A.    Right.
11              Q.    Okay.    Did you ever call Miss Dyer back?
12              A.    I did.
13              Q.    When did you call Miss Dyer back?
14              A.    I don't remember the time, but after I spoke
15       to Vincent, I tried reaching her.                 I don't think I had
16       gotten through to her.        But then she called me sometime
17       after that and I --
18              Q.    Was it the same day?
19              A.    It was the same day, like towards, I want to
20       say towards the ending of the school.
21              Q.    Tell me about your conversation with Miss
22       Dyer.
23              A.    I -- You know -- I told her who I was.                And
24       I said, I got your message.           And I also spoke to Vincent
25       and Vincent told me you said you were F'ing sick of the

                                Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
      Case 3:17-cv-00007-GTS-ML Document 101-5 Filed 05/31/19 Page 4 of 9



                                                                    Page 20

 1       niggers.      And he asked you what you said, and you didn't
 2       answer him.      You, he said she kind of bent her head.
 3       And that's when he called you an F'ing racist, so.
 4              Q.      How did she respond?
 5              A.      She was like, "Oh, my God, I would never say
 6       that."      And I said, "Well, for Vincent to call you an
 7       F'ing racist, you had to make a comment to make him use
 8       those words to you.       He wouldn't just stand up and say,
 9       "Oh, you're a fucking racist."             I said, "What happened
10       before that?"      And she never answered me.
11              Q.      Did she tell you that she had told Vincent to
12       go down to the office because he wouldn't turn off his
13       phone?
14              A.      She said he was playing music in the
15       classroom or game.      She said he was playing a game.              And
16       when I asked Vincent, he said, mom, I had one earplug in
17       and I had the other one out.            And I was playing music.
18       I wasn't playing no video.           Which a lot of the kids does
19       that.      Doesn't make it right, but.
20              Q.      You do understand it was against the rules
21       for him to be doing that?
22              A.      Yes.
23                                 MR. SPAGNOLI:           All right.   I think
24                      we need to take a break and get the Judge on
25                      the phone here.

                                Veritext Legal Solutions
     800-567-8658                                                       973-410-4098
      Case 3:17-cv-00007-GTS-ML Document 101-5 Filed 05/31/19 Page 5 of 9



                                                                     Page 33

 1       him, why didn't you come and tell me.                 He said, well,
 2       you always say to be respectful to the teacher.                 He
 3       said, when she put us in the pen, I stayed in my seat.
 4       Two of the other kids or three of them left and went to
 5       different areas in the classroom.                 And I said, well, why
 6       didn't you come and tell us, because I'm not sending you
 7       to school to be treated like an animal.                 I'm sending you
 8       to school to get an education.
 9                    So then we got into the her mumbling under
10       her breath about these F'ing niggers.                 And he said he
11       got up, he had the one thing in his ear.                 And he said to
12       her, "What did you say?         What did you say?"          And she
13       bent her head.      She didn't say anything.             And he said
14       and I called her an F'ing racist.
15              Q.    Are you describing a discussion after you
16       left the school?
17              A.    That's what you asked me.
18              Q.    I want to make sure.
19              A.    Yes.    In my home.
20              Q.    This is a discussion you had after you left
21       the school with Vincent?
22              A.    Yes.    With my husband and Vincent and
23       myself.
24              Q.    And that discussion was the first time
25       Vincent brought up the whole thing about the seating?

                                Veritext Legal Solutions
     800-567-8658                                                      973-410-4098
      Case 3:17-cv-00007-GTS-ML Document 101-5 Filed 05/31/19 Page 6 of 9



                                                                   Page 50

 1       kid's name.
 2              Q.    Do you remember any of their names?
 3              A.    No.
 4              Q.    Do you remember whether they were boys or
 5       girls?
 6              A.    I think they were one girl and two or three
 7       boys.
 8                           MS. PAYNE:       Did you say this is 19?
 9                           MR. SPAGNOLI:        Yes.     Continuing in
10                    sequence from the previously marked
11                    documents.
12                           ( Exhibit 20 marked for Identification )
13              Q.    Mrs. Spero, I'm showing you what's been
14       marked as Exhibit 20.
15              A.    Um-hmm.
16              Q.    Do you recognize that document?             I'm sorry?
17              A.    This is the first time I'm seeing this.
18              Q.    Would you please turn to the second page of
19       the document.      Down near the bottom, there is a line
20       that's labeled signature of parent slash guardian,
21       correct?
22              A.    Yes.
23              Q.    Is that your signature on the line?
24              A.    No.
25              Q.    Is that your husband's, your late husband's

                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
      Case 3:17-cv-00007-GTS-ML Document 101-5 Filed 05/31/19 Page 7 of 9



                                                                 Page 51

 1       signature?
 2              A.      Yes.
 3              Q.      Do you recognize the other -- well, below
 4       that, there is a signature that appears to read Michelle
 5       Lewis or something to that effect, correct?
 6              A.      Yes.
 7              Q.      Other than those signatures and the dates, do
 8       you recognize the handwriting on the rest of the
 9       document?
10              A.      Yes.
11              Q.      Is that your late husband's handwriting?
12              A.      Yes.
13              Q.      And directing your attention to the first
14       page.      There is a box that has at the top of it, "Is the
15       student Hispanic, Latino or of Spanish origin," correct?
16              A.      Yes.
17              Q.      And did your husband check that your son was
18       white?
19              A.      Yes.
20              Q.      Did you disagree with your husband about
21       that?
22              A.      No.
23              Q.      After the day that the police came to your
24       house about the gun video, how did you observe Vincent
25       to act?

                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
      Case 3:17-cv-00007-GTS-ML Document 101-5 Filed 05/31/19 Page 8 of 9



                                                                 Page 68

 1              Q.    Mrs. Spero, I'm showing you what's been
 2       marked as Exhibit 21.        Let me just ask you, do you
 3       recognize this as a settlement proposal that was made
 4       with respect to the Superintendent's Hearing and the
 5       related issues?
 6              A.    I.   I do remember --
 7              Q.    Okay.
 8              A.    -- somewhat of this here document.
 9              Q.    I stand corrected on my description.            In
10       paragraph three, it says that Vincent would agree to
11       receive home tutoring for the remainder of the school
12       year in order to complete his graduation requirements,
13       that's what it says, correct?
14              A.    Um-hmm.    Yes.
15              Q.    And it's your understanding that that was
16       with an eye toward having him graduate at the same time
17       as his class, correct?
18              A.    Yes.
19              Q.    Did you try to have Vincent enrolled at
20       Binghamton City School District while the
21       Superintendant's Hearing was going on?
22              A.    Several schools.
23              Q.    Was one of them Binghamton?
24              A.    Yes.
25              Q.    Did that include an attempt to have him

                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
Case 3:17-cv-00007-GTS-ML Document 101-5 Filed 05/31/19 Page 9 of 9
